DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 03/29/2022.
In the application claims 3-9, 12-18, 21-22, and 24-27 are pending. Claims 1, 2, 10-11, 19-20, and 23 have been canceled.
Applicant arguments with respect to claim 3 and 12 were fully considered, however, the arguments are moot in view of the new grounds of rejections.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
Claim 3 recites, “generating, by the emergency responder server, a notification of emergency dispatch indicating that an emergency responder has been dispatched to a location.” Claim 3 fails to establish where is the claimed “notification of emergency dispatch indicating that an emergency responder has been dispatched” being transmitted and who is being notified by the claimed notification. Therefore, the claim being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. 
Claim 3, recites “the emergency responder server” in line 3 and should have been “an emergency responder server,” further recites, “request for the access credential to the access control server” in line 5-6 and should have been “request for [[the]] an access credential to [[the]] an access control server,” and further recites, “transmitting, by an access control server, an access credential to an emergency responder server” in line 7 and should have been “transmitting, by [[an]] the access control server, [[an]] the access credential to [[an]] the emergency responder server.” Examiner believe these are clearly typographical errors due to the amendments. 
Claim 12, recites, “…the emergency responder server to (i) receive a notification of emergency dispatch indicating that an emergency responder has been dispatched…” Claim 12 fails to establish where is the claimed “notification of emergency dispatch indicating that an emergency responder has been dispatched” being received. Furthermore, claim 12 is a system and claims and fails to claim every functional element of the claimed system. Therefore, the claim being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Claim 12, recites, “an access credential” in line X and should have been “the access credential.” Examiner believe these are clearly typographical errors due to the amendments.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6-7, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1), in view of Wengrovitz (US 2017/0249831 A1), and further in view of Conant (US 2019/0289466 A1).
Consider claim 3, Mannisto teaches, a method of access control for emergency responders, (Mannisto teaches, “automatically and dynamically provides emergency responders with key information that is useful when responding to an emergency. The solution can provide this information to an in-vehicle system or computing device that is accessible by the emergency responders and/or to mobile devices that they carry… automatic locks can be automatically opened for emergency responders responsive to access codes transmitted by a mobile device carried by a responder.” See ¶ 0010) the method comprising: 

With respect to, receiving, by the emergency responder server (125), a notification of emergency dispatch, (Mannisto teaches, “[m]ethod 235 can begin with step 240 where the system receives a notice of danger and accompanying information, such as that generated by step 230 of method 205.” See ¶ 0035);  

Mannisto teaches, transmitting, by an access control server (120), an access credential to an emergency responder server (125) over a first network (110), (Mannisto teaches, “[u]pon receipt of a notification of an emergency at the structure 105, the security monitoring system 120 can notify the appropriate emergency response system 125. The security monitoring system 120 can represent a variety of commercially available services that monitor the status of sensors 108 within a structure 105, such as BRINKS HOME SECURITY and ADT SECURITY services. The security monitoring system 120 can include data store 122 containing a variety of information pertaining to the occupants and/or the structure 105. For example, data store 122 can include the access codes for the entryway controls 107, emergency contact numbers, and a rescue priority of occupants.” See ¶ 0025); 

Mannisto teaches, transmitting, by the emergency responder server (125), the access credential to an emergency responder mobile device (132) over a second network different from the first network, (Mannisto teaches, “[t]he emergency response system 125 can correspond to an emergency system, such as a 911 system local to the structure 105 that dispatches an emergency responder 130. For example, detection of a fire by the security monitoring system 120 would trigger the notification of the fire department closest to the structure 105. The emergency response system 125 can include a coordination data store 126 that can be configured to collect information pertinent to a specific emergency event from a variety of sources. This information can include the information contained within the data store 122 of the security monitoring system 125.” See ¶ 0026. Mannisto teaches, “[a]n emergency responder 130 can be sent to the structure 105 to address the emergency situation. The emergency responder 130 can possess a mobile device 132 that can be configured to receive documents 135 over network 110 from the coordination data store 136 of the emergency response system 125.” See ¶ 0028);

With respect to, transmitting the access credential by the emergency responder mobile device to an access control device (107), (Mannisto teaches, “a security system can include entryway controls 107 in which an access code can be entered to unlock the entryway. The entryway controls 107 can include a variety of input mechanisms, including, but not limited to…  a smart card reader,” See ¶ 0022. Mannisto teaches, “the mobile device wirelessly conveying the access key to at least one of the entryway and the locked container, which changes from a locked to an unlocked state based upon the received access key.” See published claim 4.)

With respect to, generating, by the emergency responder server (125), a notification of emergency dispatch indicating that an emergency responder has been dispatched to a location, (Briggs teaches, “systems and arrangements for capturing an image of a vehicle or portion of a vehicle for which roadside assistance is being requested. The image may be captured by a mobile device of a user and the mobile device may geotag location information to the image. The image and associated geotag location information may then be processed to determine a location of the vehicle and a roadside assistance issue for which service is being requested based on the captured image.” See ¶ 0004. Briggs teaches, “[t]he system may then identify one or more available roadside assistance service providers. An available service provider may then be dispatched to perform the identified service and a notification may be generated and transmitted to a user indicating an estimated wait time or estimated time of arrival of the roadside assistance provider.” See ¶ 0023. Briggs teaches, “a security and integration layer 160, through which communications are sent and managed between the device 101 (e.g., a personal mobile device, a vehicle-based computing device, a roadside assistance server, an intermediary server and/or external data source servers, etc.) and the remote devices (141, 151, and 161) and remote networks (125, 129, and 133).” See ¶ 0029. Briggs teaches, “[t]he system 300 includes a vehicle 310, a personal mobile device 330, a roadside assistance server 350, a roadside assistance provider device 318, and additional related components.” See ¶ 0047.);  
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Mannisto and generate a notification for a client device that a service provider has been dispatched to their location and the provide an “estimated wait time or estimated time of arrival of the roadside assistance provider” by the road assistance server, in an effort to provide a worry-free communication between the road assistance server and the client device, as anticipated by Briggs.

With respect to, wherein the second network includes a dedicated emergency responder network, Mannisto teaches, “[t]he emergency response system 125 can correspond to an emergency system, such as a 911 system local to the structure 105 that dispatches an emergency responder 130. For example, detection of a fire by the security monitoring system 120 would trigger the notification of the fire department closest to the structure 105.” See ¶ 0026. Therefore, it is Examiner’s reasonable and logical position that the communication between server 125 and emergency responder’s mobile device 132 is on a separate emergency responder network, otherwise security system server 120 would have send the access data directly to the emergency responder’s mobile device 132. Nonetheless, in an analogous art, Wengrovitz teaches, “WSR 302 worn by a field personnel and having a flexible software and hardware architecture for enabling wearable devices to securely telemeter monitored or captured data to an agency of the field personnel” See ¶ 0072. Wengrovitz teaches, “a connectivity path to a first responder dedicated network, such as 4G LTE network 210B, may provide prioritized use to the user of WSR 302.” See ¶ 0076 and Fig 2. “data processing module 332 may receive from agency 102A a processing measure … WSR 302 may take advantage of processing capabilities on-site to provide immediate results and easily scalable processing capabilities of agency 102A, which may be implanted by one or more servers in the cloud.” See ¶ 0108.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs and have a “a connectivity path to a first responder dedicated network, such as 4G LTE network 210B” as suggested by Wengrovitz that can “provide prioritized use to the user of WSR 302” in an effort to save lives in an emergency situation by first responders. 

With respect to, transmitting the access credential to the emergency responder server in response to receiving the request from the emergency responder server, (Conant teaches, “authenticating, by the cloud system, the wireless device, ensuring that the wireless device is authorized to receive private network credentials.” See ¶ 0080. “distributing, by the cloud system, the private network credentials to the wireless device, thereby allowing the wireless device to obtain local network access with the private network credentials.” See ¶ 0081).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz and transmitting the access credential via a cloud-to-cloud interface as suggested by Conant. Per KSR ruling, this is simple substitution for one known element with another. 
With respect to, transmitting, by the emergency responder server, a request for the access credential to the access control server in response to generating the notification of the emergency dispatch; (Conant teaches, “receiving, by the cloud system, an authentication request from a router, wherein the router received the authentication request from the wireless device,” See ¶ 0078)

Consider claim 5, the method of claim 3, further comprising: 
authenticating, by the access control device, the access credential received from the emergency responder mobile device; and granting, by the access control device, a user of the emergency responder mobile device access to a passageway secured by the access control device in response to successful authentication of the access credential, Mannisto teaches, “automatic locks can be automatically opened for emergency responders responsive to access codes transmitted by a mobile device carried by a responder.” See ¶ 0010. Mannisto teaches, “[t]he emergency responder can then, in step 270, perform a multitude of actions with the received information, such as open electronically locked entryways by transmitting an access code from the mobile device to the controls” See ¶ 0037.

Consider claim 6, the method of claim 3, further comprising transmitting, by the emergency responder server (125), the access credential to a plurality of emergency responder mobile devices including the emergency responder mobile device, Mannisto teaches, “the emergency responder can receive the sent information on one or more mobile devices.” See ¶ 0037.

Consider claim 7, the method of claim 3, wherein transmitting the access credential by the emergency responder mobile device to the access control device comprises transmitting the access credential to the access control device over a wireless communication connection between the emergency responder mobile device and the access control device, Mannisto teaches, “automatic locks can be automatically opened for emergency responders responsive to access codes transmitted by a mobile device carried by a responder.” See ¶ 0010. Mannisto teaches, “[t]he entryway controls 107 can include a variety of input mechanisms… a smart card reader… and the like.” See ¶ 0022.

Consider claim 25, the method of claim 3, wherein transmitting the access credential by the access control server to the emergency responder server comprises transmitting the access credential via a cloud-to-cloud interface, in an analogous art, Conant teaches, “computer-implemented method for securing credential distribution. The method includes receiving, by a wireless device from a cloud system, that the wireless device is authorized to receive private network credentials, sensing, by the wireless device, a presence of one or more wireless networks, providing, by the wireless device, wireless network information of the sensed presence of the one or more wireless networks to the cloud system” See ¶ 0006. Conant teaches, “the notification from the credential management system 120 … to the cloud system 110, over HTTPS… the cloud system 110 authenticates the credential management system 120 before accepting private network credentials from the credential management system 120. In other embodiments, the notification may be via any cloud-to-cloud secure communication channel, such as SOAP (Simple Object Access Protocol) over HTTPS. See ¶ 0032.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz and transmitting the access credential via a cloud-to-cloud interface as suggested by Conant. Per KSR ruling, this is simple substitution for one known element with another. 

Consider claim 27, the method of claim 3, wherein the notification comprises an identifier of the location to which the emergency responder has been dispatched, Briggs teaches, “[t]he notification may include items such as, an acknowledgement of the request for service, an indication of the identified issue, an indication of the determined location of the vehicle, a name of a service provider being dispatched, an estimated time of arrival of the service provider, and the like.”. See ¶ 0075.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1), in view of Wengrovitz (US 2017/0249831 A1), in view of Conant (US 2019/0289466 A1), and further in view of Rogers (US 10,062,233 B1).
Consider claim 4, the method of claim 3, wherein the notification of the emergency dispatch includes at least one identifier of the access control device, Mannisto teaches, “[t]he location tags 106 can be used to designate the locations of living beings and/or potential hazards, such as combustible objects. [t]hese location tags 106 can utilize a variety of technologies, such as … RFID devices, and the like.”  See ¶ 0024. “[a]n entry in the rescue priority list 415 can include the occupant's identification and location 417 and an information button 418.” See ¶ 0049. Nonetheless, in an analogous art, Rogers teaches, “automatically unlock a front door of a property in response to detecting an alarm signal indicating an emergency at or near a property… In response to determining that the user has indicated the emergency condition, a system may (i) transmit an emergency signal to emergency responders so that emergency responders will come to the property and (ii) identify a locking mechanism associated with the front door of the property and automatically transmit an instruction to the identified locking mechanism to unlock the front door. The transmission of the unlock instruction allows emergency responders to enter the property without forcible entry even when the user is unable to manually unlock the front door.” Col. 2 line 23 +. Rogers teaches, “the application server 130 may also generate different unlock instructions based on the type of lock identified for the electronic lock 126, historical information associated with the user 102, and/or the data collected by the sensors 122…. if the property 101 has multiple doors that each have individual electronic locks, property information may be used to generate the door unlock instruction such that only the door that is most likely to be used by emergency responders (e.g., front door) is unlocked by the generated door unlock instruction.” Col. 8 lines 59+. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz-Conant and generate the lock ID and specific instruction to unlock the door based in the type of lock, in addition to location ID, with the notification of the emergency dispatch so the first responder can easily identify the property and the door lock, in case the property has multiple doors, as suggested by Rogers, and effectively evacuate or assist people in danger. 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1), in view of Wengrovitz (US 2017/0249831 A1), in view of Conant (US 2019/0289466 A1), and further in view of Ahearn (US 2014/0049364 A1).
Consider claim 8, the method of claim 7, wherein the wireless communication connection comprises a Bluetooth communication connection, Mannisto teaches, “automatic locks can be automatically opened for emergency responders responsive to access codes transmitted by a mobile device carried by a responder.” See ¶ 0010. Mannisto teaches, “[t]he entryway controls 107 can include a variety of input mechanisms… a smart card reader… and the like.” See ¶ 0022. In an analogous art, Ahearn teaches, “the reader device 106 is an electronic lock that is configured to communicate with the mobile device 104, one or more of the wireless devices 108, and the server 102 (via the mobile device 104). However, it is contemplated that in other embodiments, the reader device 106 may be any other type of device configured to receive and/or process credential information or a unique identifier.” See ¶ 0011. Ahearn teaches, “mobile device 104 may include a Bluetooth transceiver configured to communicate with a Bluetooth transceiver that is part of the reader device 106. As used herein, the term Bluetooth includes Bluetooth Low Energy (BLE). It is contemplated that the mobile device 104 and the reader device 106 may communicate via a protocol other than Bluetooth such as, for example, near field communication (NFC) or any other appropriate communication protocol.” See ¶ 0012.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz-Conant and use Bluetooth OR NFC to transmit access code from the mobile device to the entryway control, as suggested by Ahearn, as per KSR ruling, this is simple substitution for one known communication medium with another. 

Consider claim 9, the method of claim 7, wherein the wireless communication connection comprises at least one of an NFC communication connection or an Ultra-Wide Band communication connection, Ahearn teaches, “mobile device 104 may include a Bluetooth transceiver configured to communicate with a Bluetooth transceiver that is part of the reader device 106. As used herein, the term Bluetooth includes Bluetooth Low Energy (BLE). It is contemplated that the mobile device 104 and the reader device 106 may communicate via a protocol other than Bluetooth such as, for example, near field communication (NFC) or any other appropriate communication protocol.” See ¶ 0012.

Claims 12, 14-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1), in view of Wengrovitz (US 2017/0249831 A1), in view of Conant (US 2019/0289466 A1), and further in view of Ahearn (US 2014/0049364 A1).
Consider claim 12, a system, comprising: 
Mannisto teaches, an access control system (120) comprising a first memory (122) comprising a first plurality of instructions, (Mannisto teaches, “[d]ata stores 117, 122, and 126 can be physically implemented within any type of hardware including, but not limited to, a magnetic disk, an optical disk, a semiconductor memory, a digitally encoded plastic memory, a holographic memory, or any other recording medium. Each of the data stores 117, 122, and 126 can be a stand-alone storage unit as well as a storage unit formed from a plurality of physical devices.” See ¶ 0029. Mannisto teaches, “[t]he present invention may be realized in a centralized fashion in one computer system or in a distributed fashion where different elements are spread across several interconnected computer systems. Any kind of computer system or other apparatus adapted for carrying out the methods described herein is suited. A typical combination of hardware and software may be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein.” See ¶ 0057. Mannisto teaches, “[t]he present invention also may be embedded in a computer program product, which comprises all the features enabling the implementation of the methods described herein, and which when loaded in a computer system is able to carry out these methods.” See ¶ 0058.); 

Mannisto teaches, second plurality of instructions (See Mannisto ¶ 0029, 0057 and 0058) and 

With respect to, wherein the second plurality of instructions causes the emergency responder server to (1) receive a notification of emergency dispatch indicating that an emergency responder has been dispatched to a location, and (ii) transmit a request for the access credential to the access control server in response to receipt of the notification of the emergency dispatch, See rejection of claim 3.

Mannisto teaches, wherein the first plurality of instructions causes the access control system to transmit an access credential to the emergency responder server over a first network in response to receipt of the request from the emergency responder server; wherein the second plurality of instructions further causes the emergency responder server to transmit the access credential to the emergency responder mobile device over a second network different from the first network, wherein the second network includes a dedicated emergency responder network; and wherein the third plurality of instructions causes the emergency responder mobile device to transmit the access credential to the access control system, See rejection of claim 3. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Mannisto and have a “a connectivity path to a first responder dedicated network, such as 4G LTE network 210B” as suggested by Wengrovitz that can “provide prioritized use to the user of WSR 302” in an effort to save lives in an emergency situation by first responders. 

With respect to, an access control system (120) comprising a first processor, an emergency responder server comprising a second processor, and an emergency responder mobile device comprising a third processor and a third memory comprising a third plurality of instructions, In an analogous art, Ahearn teaches, “the reader device 106 is an electronic lock that is configured to communicate with the mobile device 104, one or more of the wireless devices 108, and the server 102 (via the mobile device 104). However, it is contemplated that in other embodiments, the reader device 106 may be any other type of device configured to receive and/or process credential information or a unique identifier.” See ¶ 0011. Ahearn teaches, “FIG. 2 is a schematic block diagram of a computing device 200. The computing device 200 is one example of a server, a mobile device, a reader device and/or a wireless device configuration that may be utilized in connection with the server 102, the mobile device 104, the reader device 106, and/or the wireless devices 108 shown in FIG. 1. The computing device 200 includes a processing device 202, an input/output device 204, memory 206, and operating logic 208. Furthermore, computing device 200 communicates with one or more external devices 210.” See ¶ 0025. Ahearn teaches, “the processing device 202 is of a programmable variety that executes algorithms and processes data in accordance with operating logic 208, as defined by programming instructions (such as software or firmware) stored in memory 206.” See ¶ 0028.
Although it would be inherent to one of ordinary skilled in the art, that an access control system comprising a processor, an emergency responder server comprising processor, and an emergency responder mobile device comprising a processor and a  memory and instructions, nonetheless, it would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz-Conant and have each of the servers and mobile device have their own designated processors, memory and execution instruction as suggested by Ahearn in order for the device to effectively operate as anticipate by Mannisto. 

Consider claim 14, the system of claim 12, wherein the first plurality of instructions causes the access control system to: authenticate the access credential received from the emergency responder mobile device; and grant a user of the emergency responder mobile device access to a passageway secured by the access control system in response to successful authentication of the access credential, access control system, See rejection of claim 5.

Consider claim 15, the system of claim 12, wherein the second plurality of instructions further causes the emergency responder server to transmit the access credential to a plurality of emergency responder mobile devices including the emergency responder mobile device, See rejection of claim 6.

Consider claim 16, the system of claim 12, wherein to transmit the access credential by the emergency responder mobile device to the access control system comprises to transmit the access credential to the access control system over a wireless communication connection between the emergency responder mobile device and the access control system, See rejection of claim 7.

Consider claim 17, the system of claim 16, wherein the wireless communication connection comprises a Bluetooth communication connection, See rejection of claim 8.

Consider claim 18, the system of claim 16, wherein the wireless communication connection comprises at least one of an NFC communication connection or an Ultra-Wide Band communication connection, See rejection of claim 9.

Consider claim 26, the system of claim 12, wherein to transmit the access credential by the access control server to the emergency responder server comprises to transmit the access credential via a cloud-to-cloud interface, See rejection of claim 2. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1), in view of Wengrovitz (US 2017/0249831 A1), in view of Conant (US 2019/0289466 A1), in view of Ahearn (US 2014/0049364 A1), and further in view of Rogers (US 10,062,233 B1).
Consider claim 13, the system of claim 12, wherein the notification of the emergency dispatch includes at least one identifier of the access control system, See rejection of claim 4.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1), in view of Wengrovitz (US 2017/0249831 A1), in view of Conant (US 2019/0289466 A1), in view of Ahearn (US 2014/0049364 A1), and further in view of Fisher (US 2003/0231103 A1).
Consider claim 21, the method of claim [[1]] 3, wherein the access control device comprises a Knox box that includes a mechanical key for access to a passageway; and wherein the access credential comprises an access credential to gain access to the Knox box. Mannisto teaches, “the computing device accessible by the emergency responder is a mobile computing device carried by the emergency responder, said method further comprising: conveying unlock codes to the mobile computing device for potentially locked objects in the building, said locked objects including at least one of a door, a gate, a pet container, a safe, and a box.” See Published claim 17. Fisher teaches, “[t]he lock box itself generates the access code as a random number, which the user can learn only by entering correct information on the portable computer after the portable computer reads data stored on the memory card after the memory card has interacted with the lock box electronics. The user manually enters the access code on a keypad of the lock box to obtain access to the key compartment.” See ¶ 0008. Fisher teaches, “the portable computer comprises a "smart card" (as it is commonly known) computer system, which contains a microcomputer and associated memory, as well as a liquid crystal display (LCD) that communicates information to the user. This first methodology is advantageous as it eliminates the bulky and expensive electronic key found in conventional systems used at the present time. The user only has to carry a credit card-sized smart card for identification to the lock system. See ¶ 0050. Fisher teaches, “a lock box system used in real estate sales systems in which the user carries a mobile telephone (or other communications device) and a credit card-sized memory card, in which the user receives an access code from a central "clearinghouse computer," and in which the access code periodically changes over time using an algorithm know both to the lock box and to the clearinghouse computer. The user manually enters the access code on a keypad of the lock box to obtain access to the key compartment.” See ¶ 0009.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz-Conant and where the access control device is the device similar to Fisher’s lockbox with a mechanical key that opens a door, as suggested by Fisher, per KSR this is simple substitution of one known element in the prior art with another.

Consider claim 22, the method of claim [[1]] 3, further comprising generating at least one of an audible alert or a visual alert with the access control device to identify the access control device to the emergency responder. Fisher teaches, “LED indicator lamps 19 and a piezo buzzer 20 are included to provide both an audible and a visual feedback of operational status of the lock box 5. Their specific uses are described in detail below.” See ¶ 0074.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mannisto (US 2008/0122609 A1), in view of Briggs (US 2019/0114692 A1),  in view of Wengrovitz (US 2017/0249831 A1), in view of Conant (US 2019/0289466 A1), in view of Ahearn (US 2014/0049364 A1), and further in view of Stoehr (US 2014/0232518 A1).
Consider claim 24, the method of claim 8, wherein transmitting the access credential to the access control device over the Bluetooth communication connection between the emergency responder mobile device and the access control device comprises automatically transmitting the access credential over the Bluetooth communication connection without interaction with the emergency responder mobile device by the emergency responder and in response to determining that the emergency responder mobile device is within a geofence of the access control device, Mannisto teaches, “detection of a fire by the security monitoring system 120 would trigger the notification of the fire department closest to the structure 105. The emergency response system 125 can include a coordination data store 126 that can be configured to collect information pertinent to a specific emergency event from a variety of sources. This information can include the information contained within the data store 122 of the security monitoring system 125.” Ahearn teaches, “mobile device 104 may include a Bluetooth transceiver configured to communicate with a Bluetooth transceiver that is part of the reader device 106. As used herein, the term Bluetooth includes Bluetooth Low Energy (BLE). It is contemplated that the mobile device 104 and the reader device 106 may communicate via a protocol other than Bluetooth such as, for example, near field communication (NFC) or any other appropriate communication protocol.” See ¶ 0012. Nonetheless, in an analogous art, Stoehr teaches, “the local and/or automated parking facility system to automatically open entrance/exit gates as vehicles approach. For example, as illustrated by FIG. 5, vehicle 500 and vehicle 508 may approach entrance gates 524, 526, and 528 in close proximity. In some embodiments, the local and/or automated parking facility system may be adapted and/or configured to open entrances and/or exit gates automatically and/or without a vehicle needing to stop… The gate detectors 518, 520, and 522 may be configured to determine the proximate location of vehicle 500 and/or vehicle 508 through Wi-Fi, GPS, wireless, radio frequency, Bluetooth, some other location data, or some combination thereof to automatically open and/or communicate with the local and/or automated parking facility system. For example, there may be a configurable threshold proximity, such as ten or fifteen meters, where the closest gate detector determines the corresponding vehicle that will be approaching. Therefore, the gate may be opened automatically for the appropriate vehicle and/or the appropriate account associated with the vehicle may be updated and/or processed.” See ¶ 0099.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Mannisto-Briggs-Wengrovitz-Conant and automatically opening the access control or provides access data to emergency responders when determining the location of an authorized emergency vehicle in the vicinity of the emergency area, thereby providing the sense of security to the end-user the access information will only be giving to authorized personnel with authorized vehicles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683